DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 19, 2021 has been entered.

Drawings
The drawings were received on November 19, 2021.  These drawings are acceptable.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "insulating part" (claim 1) and "peripheral circuit connected to the memory cell is formed on the substrate and below the memory cell" (claim 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: "an insulating part" (claim 1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-8, 10 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of "the charge accumulating part and the control gate disposed nearby the top end of the pillar part define a memory cell which is connected in series to a selecting transistor comprising the insulating part and the selecting gate disposed nearby the bottom end of the pillar part", as recited in claim 1, is unclear as to which element comprising the insulating part and the selecting gate disposed nearby the bottom end of the pillar part.
Claim 1 recites the limitation "the memory cells" in line 23. There is insufficient antecedent basis for this limitation in the claim. It is also unclear as to whether said limitation is the same as or different from "a memory cell", as recited in claim 1, line 20.
Claim 10 renders indefinite as being depend on the cancelled claim.
The term "high" in claim 12 is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-10 and 12-14, as best understood, are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (2017/0221813).
As for claim 1, Kim shows in Figs. 1A, 2, 3A (or 3B), 7, 8A-8C, 11-12 and related text a NOR flash memory, comprising: 
a substrate 402; 
a source line CSL formed on a surface of the substrate for providing a reference potential ([0025], i.e. ground voltage); 
a pillar part 180/182 extending in a vertical direction from a surface of the substrate, and comprising a conductive semiconductor material 180 ([0042]), wherein the pillar part has a top end above a bottom end, and the bottom end of the pillar part is electrically connected to the reference potential via the source line; 
a bit line BL1 of BL disposed on the top end of the pillar part, and electrically connected to the pillar part via a contact hole 186; 
a charge accumulating part 184A (for MC) formed by surrounding a portion of the pillar part nearby the bit line; 
an insulating part 184A (for GST) formed by surrounding another portion of the pillar part nearby the source line (Figs. 3A, 8B-8C; [0059]); 
a selecting gate GSL formed by surrounding the insulating part; 
an interlayer insulating film 176 formed on the selecting gate; 
a control gate WL formed on the interlayer insulating film so as to surround the charge accumulating part; 
wherein the charge accumulating part and the control gate disposed nearby the top end of the pillar part define a memory cell which is connected in series to a selecting transistor GST comprising the insulating part and the selecting gate disposed nearby the bottom end of the pillar part,
wherein a plurality of the memory cells MC1 (left/right) are connected to the bit line in parallel (Fig. 2). 

As for claim 3, Kim shows the selecting transistor functions as a current limiting transistor ([0126]), and 
electrons are injected from a source side of the memory cell to the charge accumulating part.
The limitation that "the selecting transistor functions as a current limiting transistor and electrons are injected from a source side of the memory cell to the charge accumulating part" has not been given patentable weight because it is considered to be intended use and/or functional language. This type of description does not affect the structure of the final device. It is respectfully noted that intended use and/or other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Note that Applicant has burden of proof in such cases, as the above case law makes clear. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

As for claim 4, Kim shows a row selecting component 416/924, selecting the control gate and the selecting gate in a row direction based on a row address; and 
a column selecting component 414/932, selecting the bit line and the source line in a column direction based on a column address (Figs. 7 and 11; [0104]-[0105]).

As for claim 5, Kim shows the charge accumulating part and the insulating part are made of a same material ([0059]).

As for claims 6 and 14, Kim shows the charge accumulating part comprises a first oxide film, a nitride film and a second oxide film ([0050]; [0045]).

As for claim 7, Kim shows a conductive region 472/420 is formed on the substrate and is configured to be supplied with the reference potential ([0118], [0119]; [0034]; [0205], i.e. ground voltage).

As for claim 8, Kim shows the memory cell is formed on the conductive region, and a peripheral circuit 114 connected to the memory cell is formed on the substrate and below the memory cell (Figs. 8A-8C).

As for claim 10, Kim shows the charge accumulating part is separated from the insulating part (Fig. 3A or 3B). 

As for claim 12, Kim shows the conductive region includes a high impurity layer 472 ([0119]; [0034], lines 6-8).

As for claim 13, Kim shows a control part 922 configured to execute a programming operation including applying a programing voltage on the control gate of the memory cell, and applies a selecting voltage smaller than the programming voltage to the selecting gate of the selecting transistor connected in series to the memory cell (Figs. 7 and 11; [0102]).
Regarding the limitations ("applying a programing voltage on the control gate of the memory cell, and applies a selecting voltage smaller than the programming voltage to the selecting gate of the selecting transistor connected in series to the memory cell") these would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danley, 120 USPQ 528, 531 (CCPA 1959). "Apparatus claims cover what a device is, not what a device does." Hewlett -Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
	
Response to Arguments
Applicant's arguments filed November 19, 2021 have been fully considered but they are not persuasive. 
Applicant argues that "withdrawal of the drawings objections is respectfully requested" because "Figure 5 has shown that "a peripheral circuit connected to the memory cell is formed on the substrate and below the memory cell" recited in claim 8".
The examiner respectfully disagrees because Figure 5 does not show "a peripheral circuit connected to the memory cell is formed on the substrate and below the memory cell (emphasis added)", as recited in claim 8.

Applicant argues that "amended independent claim 1 should stand patentable" and "reconsideration and withdrawal of the rejection under 35 U.S.C. 102(a)(1) is respectfully requested" because Kim fails to teach 1) "a plurality of the memory cells are connected to the bit line in parallel" of the 2)"NOR flash memory" protected by claim 1.
1) The examiner respectively disagrees because Kim clearly shows in Figs. 1A and 2 the feature of "a plurality of the memory cells (Fig. 1A: MCA in the same row; Fig. 2: MC1 on the left and MC2 on the right) are connected to the bit line BL1of BL in parallel", as recited in claim 1.
2) Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1. When reading the preamble in the context of the entire claim, the recitation "NOR flash memory" is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEIYA LI/Primary Examiner, Art Unit 2811